Citation Nr: 1215056	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-16 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease.

2.  Entitlement to service connection for a right shoulder condition.  

3.  Entitlement to service connection for nerve damage of the right foot.  

4.  Entitlement to service connection for polyneuropathy of the lower extremities. 

5.  Entitlement to an initial rating in excess of 10 percent for status post anterior cruciate ligament reconstruction of the left knee, prior to August 20, 2003.  

6.  Entitlement to a higher rating for status post anterior cruciate ligament reconstruction of the left knee, since August 20, 2003, currently rated 10 percent disabling based on instability and 10 percent disabling based on arthritis with noncompensable limitation of motion.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to October 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 1999, May 2003, and September 2005 rating decisions.  In the September 1999 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in pertinent part, granted service connection and assigned an initial 10 percent rating for status-post anterior cruciate ligament reconstruction of the left knee, effective October 16, 1998.  The RO also denied service connection for a right shoulder condition.  In the May 2003 rating decision, the RO, in pertinent part, denied service connection for Raynaud's disease and nerve damage to the right foot.  In the September 2005 rating decision, the RO, in pertinent part, denied service connection for polyneuropathy of the upper and lower extremities.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Phoenix, Arizona RO.  

In February 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In September 2010, pursuant to the Veteran's request for withdrawal, the Board dismissed the claim for service connection for polyneuropathy of the upper extremities.  The Board remanded the issues listed on the title page to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claims (as reflected in a November 2011 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his left knee disability, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Board notes that the Veteran was awarded an initial 10 percent rating for his service-connected left knee disability based on instability.  In September 2004, the RO granted a separate 10 percent rating for the service-connected left knee disability based on arthritis with noncompensable limitation of motion, effective August 20, 2003.  While the assignment of the separate 10 percent rating has resulted in a higher rating for the service-connected left knee disability, from August 20, 2003, as higher ratings for the disability are available before and after that date, and the appellant is presumed to be seeking the maximum available benefit, the Board has recharacterized the appeal as encompassing the two claims set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board notes that, in February 2010, the Veteran filed a claim for an earlier effective date for the grant of service connection for degenerative joint disease of the left knee; however, as indicated above, the issue currently before the Board is entitlement to a higher initial rating for the service-connected left knee disability, from October 16, 1998.  Thus, the claim for an earlier effective date for the grant of a separate rating for degenerative joint disease is encompassed in the issues currently on appeal.    

As a final preliminary matter, the Board notes that the Veteran is service-connected for tinea pedis and onychomycosis of the bilateral feet, evaluated as 10 percent disabling, effective October 16, 1998.  In a December 2005 statement, the Veteran asserted that the issues on appeal included dermatophytosis.  This December 2005 statement raises a claim of entitlement to an increased rating for the service-connected tinea pedis and onychomycosis.  

Similarly, in the September 1999 rating decision, the RO granted service connection for degenerative changes of the thoracic and lumbar spine, each evaluated as 10 percent disabling, effective October 16, 1998.  In his December 2005 statement, the Veteran indicated that the issues on appeal included his lumbar spine.  In September 2007, the Veteran filed a claim for increased ratings of his service-connected thoracic and lumbar spine disabilities.  The notice letter advising the Veteran of a May 2008 rating decision advised him that degenerative changes of the thoracic spine had not been rated since September 26, 2003, as this condition was no longer evaluated separately from the lumbar spine, which the RO indicated was currently under appeal.  Nevertheless, the rating code sheet of the May 2008 rating decision reflects two separate 10 percent ratings for disabilities of the thoracic and lumbar spine, each effective October 16, 1998.  Significantly, despite the May 2008 note, a claim for an increased rating for the service-connected lumbar spine disability was not under appeal at that time.  Thus, the Veteran has raised claims for increased ratings for his service-connected lumbar and thoracic spine disabilities.  

The issues of entitlement to increased ratings for tinea pedis and onychomycosis, degenerative changes of the lumbar spine, and degenerative changes of the thoracic spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the record reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

As an initial matter, in September 2010, the Board remanded the claims on appeal in order to attempt to obtain private treatment records.  In October 2010, the AMC asked the Veteran to submit a VA Form 21-4142, Authorization and Consent to Release Information, for each private healthcare provider listed and any others who may have treated him for his claimed disabilities.  In November 2010, the Veteran submitted copies of releases he had previously provided, as well as a new VA Form 21-4142, but advised the AMC that the information requested was in the claims file.  An October 2011 Report of Contact reflects that the AMC asked the Veteran to submit new releases, but the Veteran responded that all evidence was already in his file and he did not want to send any other evidence.  Accordingly, after reviewing additional VA treatment records, the AMC continued to deny the claims, as reflected in a November 2011 SSOC.  Unfortunately, the November 2011 SSOC was sent to an incorrect address.  In this regard, the digits of the Veteran's house number were transposed.  The SSOC was returned by the U.S. Postal Service in December 2011, with a stamp indicating that there was no such house number.  There is no indication that the AMC subsequently furnished a copy of the SSOC to the Veteran at his correct address.  Thus, to ensure due process, the Veteran should be furnished an SSOC.  See 38 C.F.R. § 19.31 (2011).  The Board highlights that, in February 2012, the Veteran provided a new mailing address.  In furnishing an SSOC on remand, the AMC/RO should ensure that such document is sent to the Veteran at his current address of record.  

In addition to the foregoing, the record reflects that there are outstanding treatment records which are potentially pertinent to the claims on appeal.  In this regard, the claims file includes records of VA treatment from the Greater Los Angeles Healthcare System (HCS), dated from November 1998 to July 2000, the Phoenix HCS, dated in December 2006 and from October 2008 to March 2009, and the Northern California HCS, dated from September 2009 to January 2010.  The Veteran's Virtual VA e-folder includes VA treatment records from the Northern California HCS, dated from January 2011 to October 2011.  

Despite the foregoing, in his June 2008 VA Form 9 regarding his claim for service connection for polyneuropathy, the Veteran asserted that he had been put on bedrest for four days by VA in 2006.  Notably, the report of a December 2007 VA spine examination, conducted at the Phoenix VA Medical Center (VAMC), reflects that the examiner reviewed the Veteran's online record, including blood pressure readings from September and October 2006.  The examiner further noted that the Veteran had a chest X-ray at the Phoenix VAMC in October 2006 and had a thoracic spine X-ray in January 2006.  The only VA treatment record dated in 2006 which is currently available for the Board's review is a December 2006 vascular lab consultation report, regarding Doppler studies of the lower extremities.  This report reflects that the studies were requested in October 2006.  The aforementioned evidence indicates that the Veteran received treatment at the Phoenix HCS prior to October 2008, in addition to the December 2006 Doppler studies.  

Similarly, the VA treatment records from the Northern California HCS, dated from January 2011 to October 2011, which are included in the Veteran's Virtual VA e-folder, include a diagnosis of primary Raynaud's phenomenon in the Veteran's problem list with a date of April 22, 2010 listed; suggesting that this diagnosis was made during VA treatment on that date.  An October 2011 primary care note summarizes labs which were collected in April and August 2010.  These VA treatment records indicate that the Veteran received treatment at the Northern California HCS between January 2010 and January 2011.  

As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, on remand, the AMC/RO should associate with the claims file any VA treatment records from the Phoenix HCS, dated prior to October 2008, and any records of treatment from the Northern California HCS, dated between January 2010 and January 2011 and since October 2011.  

Additionally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

As regards the claim for service connection for Raynaud's disease, post-service VA treatment records reflect complaints regarding and treatment for Raynaud's phenomenon.  In a December 1999 note, the rheumatology section chief noted that the etiology of the Veteran's symptoms of Raynaud's was unclear; but given his history of hepatitis B (although no history of hepatitis C), cryos were to be obtained.  On VA examination in February 2002, the Veteran reported that, at temperatures of less than 50 degrees, his hands felt cold and turned a bluish purple color.  He added that they turned pale at temperatures of less than 30 degrees.  He had no associated pain, but experienced the same phenomenon with his feet.  A cold challenge was performed, wherein the Veteran put his hand into cold tap water for about five minutes and then held an ice pack in both hands.  This examination was inconclusive, as his hands turned slightly red but did not turn blue, purple, or white.  The diagnoses included historical Raynaud's phenomenon, not demonstrated at the time of this examination.  The examiner commented that the diagnosis of Raynaud's phenomenon was apparently not made while the Veteran was in service, but was diagnosed after service.  

Despite the February 2002 opinion, the Board notes that Raynaud's disease need not be diagnosed during service to substantiate the claim for service connection.  Rather, service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, while the February 2002 VA examiner indicated that Raynaud's phenomenon was not demonstrated on examination, the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The medical evidence of record includes findings of Raynaud's phenomenon since the Veteran's October 1999 claim for service connection.  Additionally, during the February 2010 hearing the Veteran testified that, during service, he noticed that when it was cold outside, his hands got cold and would stay cold.  He indicated that he had symptoms of Raynaud's disease during service and that he still had problems.  He stated that, when he was out in cold weather, his hands started turning blue.  The Veteran is competent to describe his hands feeling cold.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  He is also competent to report a continuity of symptomatology. Charles v. Principi, 16 Vet. App. 370 (2002).  The February 2010 report of a continuity of symptomatology suggests a link between his current complaints regarding Raynaud's disease and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

In light of the foregoing, and the fact that the claim is being remanded for other development, the Board finds that a new VA examination is warranted so that a medical professional can review the record and provide an opinion as to whether the Veteran has had Raynaud's disease at any time since his October 1999 claim for service connection, and, if so, whether such disability is related to service.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).  
 
As regards the claim for service connection for a right shoulder condition, service treatment records include complaints regarding right shoulder pain.  In April 1998, the Veteran reported falling on his right shoulder, with increased pain since.  Of note, the diagnoses on separation examination in September 1998 included right shoulder injury, disqualifying.  On VA examination in December 1998, the examiner noted that the Veteran had been diagnosed with a right shoulder condition in February 1998.  The Veteran reported that he was bothered by his shoulders; although he did not note any joint swelling or deformity.  On examination, the Veteran had full range of motion in all joints.  X-ray of the right shoulder revealed no abnormality.  No diagnosis specific to the right shoulder was rendered.  Rather, the examiner noted that, subjectively, the Veteran had numerous somatic complaints, but, objectively, the only abnormalities were that he was obese, had a small lipoma, and had a surgical scar on the left knee.  

Post-service VA treatment records reflect complaints regarding and treatment for right shoulder pain.  The assessment following examination in April 1999 included right shoulder bicipital tendonitis and rotator cuff tendonitis.  Physical examination during VA examination in February 2002 revealed full range of motion in the right shoulder, although there was point tenderness of the anterior deltoid at the insertion of the biceps tendon.  The pertinent diagnosis was multiple muscular point tenderness with little or no loss of function.  In an October 2004 letter, a private physician, Dr. D.E.C., wrote that he had evaluated the Veteran and observed that he had an MRI-documented rotator cuff injury.  Examination revealed pain with passive or forceful active right shoulder movement and give-way in the right arm for any testing involving stress on the right shoulder.  The impression was multifocal and multifactorial pain, most of which appeared musculoskeletal from, in part, chronic right rotator cuff injury.  The assessment following examination by another private physician, Dr. D.M., later that month was right shoulder probable labral tear and partial thickness rotator cuff tear.  

During the February 2010 hearing, the Veteran described right shoulder pain during service, and testified that he continued to have problems in the years following service.  While the December 1998 VA examiner did not diagnose a right shoulder disorder, the record reflects diagnoses regarding the claimed right shoulder disability during the pendency of this claim for service connection, to include in April 1999 and October 2004, as discussed above.  In light of the evidence of complaints regarding and treatment for the right shoulder during service, the evidence of current complaints regarding the right shoulder, the Veteran's February 2010 testimony, and the fact that the claim is being remanded for other development, the Board finds that a new VA examination is warranted so that a medical professional can review the record and provide an opinion as to whether the Veteran has had a right shoulder disorder at any time since his November 1998 claim for service connection, and, if so, whether such disability is related to service.  See Roberts, 2 Vet. App. 387.  

As regards the claims for service connection for polyneuropathy of the lower extremities and right foot nerve damage, service treatment records reflect that, in January 1998, the Veteran presented for treatment of his lower back with numbness and tingling into his right foot.  He added that his legs became numb while sitting.  The pertinent assessment was low back pain with possible sciatica.  The report of a February 1998 Medical Evaluation Board indicates that he Veteran had a fairly recent onset of low back pain with radicular symptoms to the right lower extremity.  The pertinent diagnosis was lumbar back pain with radicular symptoms, improving with physical therapy.  The Veteran underwent EMG testing in June 1998.  He described low back pain with radiation to the hip and back of the leg.  Testing revealed evidence of a polyneuropathy affecting the sensory more than the motor nerves, most remarkably in the right peroneal nerve in the foot.  The neurologist commented that an L5-S1 radiculopathy could not be ruled out as a cause of the right leg findings.  In April and September 1998, the Veteran complained of lumbar spine pain and pain in the bilateral lower extremities.  

On VA examination in December 1998, neurological examination revealed sensation to be normal to pinprick and light touch.  Motor strength was 5/5 and reflexes were 2+ in the knees and ankles, bilaterally.  

Post-service VA treatment records reflect complaints regarding and treatment for polyneuropathy.  In December 1998, the Veteran described problems with numbness, shooting pains, and occasional weakness in all of his joints for the past two years.  In March 1999, the rheumatology section chief stated that the Veteran's abnormal EMG/NCS of the right lower extremity could not be explained by a radiculopathy given his normal lumbar MRI.  She suggested that a possible hepatitis associated neuropathy should be ruled out given his elevated transaminases (although she noted that these were only minimally elevated and might reflect NSAID use).  Later that month, the Veteran presented with multiple complaints, including low back pain with some radiation down his left lower extremity.  The physician noted that EMG/NCS testing revealed sensory polyneuropathy.  The differential diagnosis rendered by the resident included systemic connective etiology as well as Gulf War syndrome, vasculitis, mitochondrial disorder, neoplastic syndrome, and toxic etiology.  In an addendum, the attending physician indicated that she doubted Gulf War syndrome due to some of the Veteran's symptoms preceding the event and the fact that the Veteran did not have direct exposure.  

The Veteran was afforded a VA examination in February 2002.  General neurologic examination at that time revealed no significant motor weakness, tremors, fasciculations, atrophy, or significant disturbance of gait or posture.  Deep tendon reflexes were 2+ throughout.  The examiner indicated that he noted no mention of nerve damage of the right foot, although the Veteran had a hallux valgus deformity with mild arthritic change of the first metatarsophalangeal joint mentioned in his discharge physical, which had continued to the present.  Neurological examination during an August 2003 VA examination revealed sensation to be grossly intact.  Strength was 5/5 in all extremities.  

During the February 2010 hearing, the Veteran testified that he started to experience problems with numbness in his legs and pain in his right foot between 1996 and 1998.  He reported that, when he would get into certain positions, he experienced pain radiating down his right leg, and he still experienced the same symptoms.  

In light of the June 1998 EMG findings, the Veteran's February 2010 testimony, and the fact that the claims are being remanded for other development, the Board finds that a new VA medical examination and opinion, by an appropriate physician, would be helpful in resolving these claims.  See 38 U.S.C.A. § 5103A.  

As regards the Veteran's service-connected left knee disability, the Board notes that this disability was most recently evaluated during VA examination in August 2003.  At that time, the Veteran complained of left knee pain and swelling and described pain and stiffness in the morning.  On examination, left knee flexion was to 140 degrees and extension was to 0 degrees.  There was some mild pain with extreme flexion, although there was no fatigue, weakness, lack of endurance, or incoordination.  Drawer test was negative bilaterally.  McMurray's test was mildly positive bilaterally.  There was subluxation, locking pain, joint effusion, and mild crepitus.  The examiner noted that the Veteran had an 11.5 cm. scar over the left knee.  X-ray of the left knee revealed post-surgical changes and degenerative arthritis.  The pertinent diagnosis was status-post correction of the left knee.  

Of note, the Veteran is in receipt of a 10 percent rating for his left knee disability pursuant to Diagnostic Code 5299-5257.  Diagnostic Code 5257 provides 10, 20, and 30 percent ratings for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the August 2003 VA examiner noted that the Veteran had subluxation of the left knee, he did not describe such subluxation as slight, moderate, or severe.  Because VA undertook to provide a VA examination to evaluate the service-connected left knee disability, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, to ensure that the record reflects the current severity of Veteran's left knee disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The Board notes that the record reflects that the Veteran was scheduled for a VA examination to evaluate his left knee disability in September 2009 at the Phoenix, VAMC, for which he failed to report.  However, during treatment at the Phoenix VAMC in December 2008, the Veteran reported that he would be relocating to San Francisco for work for a period of at least a year.  In March 2009, the Veteran failed to report for treatment at the Phoenix VAMC; however, the note indicates that the Veteran had spoken to someone earlier in regards to appointments, as he would not be able to keep them while he was in San Francisco.  The Veteran's address in Arizona was listed.  Significantly, the August 2009 VA examination request listed the Veteran's incorrect house number.  In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to evaluate his service-connected left knee disability.  

Finally, the Board finds that additional notification action, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is warranted.  While a November 2007 VCAA letter advised the Veteran of the information and evidence necessary to substantiate a claim for service connection for polyneuropathy of the lower extremities on a secondary basis, the Veteran was not advised of the information and evidence necessary to substantiate a claim for direct service connection.  Accordingly, the Veteran should be furnished VCAA notice regarding the claim for service connection for polyneuropathy of the lower extremities.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for polyneuropathy of the lower extremities, on a direct basis.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any VA treatment records from the Phoenix HCS, dated prior to October 2008, and any records of treatment from the Northern California HCS, dated between January 2010 and January 2011 and since October 2011.  

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of his claimed Raynaud's disease.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should indicate whether the Veteran has had Raynaud's disease at any time since his October 1999 claim for service connection.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Raynaud's disease was incurred or aggravated as a result of active service.  In providing the requested opinion, the examiner should consider and address the post-service findings of Raynaud's, to include as noted during VA treatment in December 1999 (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of his claimed right shoulder condition.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should indicate whether the Veteran has had a right shoulder disorder at any time since his November 1998 claim for service connection.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disorder was incurred or aggravated as a result of active service.  In providing the requested opinion, the examiner should consider and address the post-service findings of a right shoulder condition, to include as noted during VA treatment in April 1999 and private treatment in October 2004 (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any polyneuropathy of the lower extremities and/or right foot nerve damage.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should indicate whether the Veteran has had polyneuropathy of the lower extremities and/or right foot nerve damage at any time since his October 1999 claim for service connection.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's polyneuropathy of the lower extremities and/or right foot nerve damage was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ear disease was caused or aggravated by a service-connected disability.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected left knee disability.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the left knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

The physician should also describe any scars resulting from left knee surgery, including the size of any scars, whether the scars are superficial and unstable, whether the scars are poorly nourished with repeated ulceration, or whether they are painful on examination. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case (SSOC) before returning the claims to the Board, if otherwise in order.  Ensure that any SSOC is sent to the Veteran at his current address of record.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



